Citation Nr: 0819164	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  04-03 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a left knee chondromalacia.

2.  Entitlement to a disability rating in excess of 10 
percent for a right knee arthralgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and wife



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
January 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In February 2007, the veteran and his wife presented 
testimony before the undersigned Veterans Law Judge during a 
video conference hearing.

In April 2007, the Board remanded the matter for additional 
evidentiary development.


FINDINGS OF FACT

1.  The veteran's left knee disability is characterized by 
objective findings of pain, tenderness on palpation, and 
limitation of flexion, at its worst, to 120 degrees.  There 
is no evidence of additional functional loss due to weakness, 
fatigability, incoordination or pain on movement.  There is 
no evidence of any subluxation or lateral instability, or 
muscle atrophy.  

2.  The veteran's right knee disability is characterized by 
objective findings of pain, tenderness on palpation, and 
limitation of flexion, at its worst, to 90 degrees.  There is 
no evidence of additional functional loss due to weakness, 
fatigability, incoordination or pain on movement.  There is 
no evidence of any subluxation or lateral instability, or 
muscle atrophy.  


CONCLUSIONS OF LAW

1.  The criteria a disability rating in excess of 10 percent 
for left knee chondromalacia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 
4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5024, 
5260, 5261 (2007).

2.  The criteria for an initial evaluation in excess of 10 
percent for right knee arthralgia have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
3.655, 4.14, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Codes 
5260, 5261, 5257 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by September 2002, March 2004, and March 2006 
letters, with respect to the claim of entitlement to 
increased disability ratings.  The March 2006 letter also 
indicated that in determining a disability rating, the RO 
considered evidence regarding nature and symptoms of the 
condition, severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  The 
evidence that might support a claim for an increased rating 
was listed.  The veteran was told that ratings were assigned 
with regard to severity from 0 percent to 100 percent, 
depending on the specific disability.  

In any event, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court), in Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 2008) clarified 
VA's notice obligations in increased rating claims.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the September 2002, March 2004, and March 2006 letters.  As 
such, the veteran was aware and effectively notified of 
information and evidence needed to substantiate and complete 
his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in September 2002, prior to 
the adjudication of the matter in October 2002. 

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the March 2004 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from Steven F. 
Johnson, M.D., and VA examination reports dated in September 
2002, November 2003, and January 2005.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

More recently, however, the United States Court of Appeals 
for Veteran Claims determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Moreover, staged ratings are appropriate in any increased-
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505  (2007).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2007).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran's left knee chondromalacia has been rated as 10 
percent disabling pursuant to the rating criteria of 
Diagnostic Code 5024, pertaining to tenosynovitis.  The 
veteran's right knee arthralgia has been rated as 10 percent 
disabling pursuant to the rating criteria of Diagnostic Code 
5260, pertaining to limitation of flexion.  He alleges that 
his service-connected knee disabilities warrant disability 
ratings in excess of 10 percent.  He has testified that he 
experienced pain, gritting, swelling, popping, stiffness, and 
instability in his left knee.  He denied any giving way of 
the left knee; however, he stated that he did experience 
weakness.  In his right knee, he stated, he experienced pain, 
swelling, and stiffness. 

Diagnostic Code 5024 provides that a disability is rated as 
arthritis, which is rated on limitation of motion of the 
affected part.  38 C.F.R. § 4.71a (Diagnostic Codes 5003, 
5024) (2007).  Pursuant to Diagnostic Code 5003, arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. § 
4,71a, Diagnostic Code 5003.

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).

VA General Counsel has held that separate ratings may be 
assigned under DC 5260 and DC 5261 for disability of the same 
joint.  VAOPGCPREC 9-2005 (September 17, 2005).

Diagnostic Code 5257 pertains to other impairment of the 
knee.  Under this provision, a 10 percent rating is warranted 
for slight impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating contemplates 
moderate impairment due to recurrent subluxation or lateral 
instability, and a maximum 30 percent rating is warranted for 
severe impairment of the knee.  

Diagnostic Code 5260 pertains to limitation of flexion.  
Under this provision, flexion limited to 60 degrees is 
noncompensable.  A 10 percent rating is warranted when 
flexion is limited to 45 degrees.  A 20 percent rating is 
warranted when flexion is limited to 30 degrees; and a 30 
percent rating is warranted when flexion limited to 15 
degrees.  

Diagnostic Code 5261 pertains to limitation of knee 
extension.  Under this provision, extension limited to 5 
degrees is noncompensable.  A 10 percent rating is warranted 
when extension is limited to 10 degrees.  A 20 percent rating 
is warranted when extension is limited to 15 degrees.  A 30 
percent rating is warranted when extension is limited to 20 
degrees.  A 40 percent rating is assigned when extension is 
limited to 30 degrees; and a 50 percent rating is assigned 
when extension is limited to 45 degrees.  

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2007).

Upon review of the medical evidence of record, there is no 
indication that either of the veteran's knee disabilities 
warrant a disability rating in excess of 10 percent.  The 
medical evidence of record includes VA outpatient reports and 
three VA examinations dated in September 2002, November 2003, 
and January 2005.

VA treatment records, dated in May 2001, demonstrated range 
of motion of zero to 120 degrees in both knees.  Peripheral 
pulses were intact in both feet.  There was no evidence of 
edema or laxity.  There was tenderness in the medial aspect 
of the right knee along the medial tibial plateau.  There was 
tenderness on the lateral aspect of the left knee.  In June 
2001, range of motion was from zero to 135 degrees, in both 
knees.  The examiner noted relatively normal alignment of the 
knees and the patella.  Sensation was intact; however, the 
veteran did report slight numbness over his left patella.  
Joint stability and ACL testing were negative.  The ligaments 
appeared intact throughout the knees.  In July 2001, there 
was no evidence of erythema or effusions.  There was 
tenderness on palpation.  Range of motion was full and pain 
free in both knees.  

Upon VA examination September 2002, alignment in both knees 
appeared okay.  There was tenderness in the medial joint line 
of the right knee.  There was tenderness below the medial 
tibial plateau in the left knee.  There was no evidence of 
erythema, warmth, swelling, or effusion, in either knee.  
There was no crepitus and patellar compression testing was 
negative.  Range of motion of the right knee was from zero to 
120 degrees.  Range of motion of the left knee was from zero 
to 126 degrees.  There was no evidence of ligamentous laxity 
noted in either knee.  McMurray testing was negative in the 
right knee; however, it resulted in pain inside the left 
knee.  

In November 2003, VA examination demonstrated that both knees 
were stable to Lachman, medial collateral stability, and 
medial and lateral stability testing.  Range of motion, in 
both knees, was actively to 120 degrees and passively to 135 
degrees.  McMurray's testing was negative in the left knee; 
however, it was positive on the right knee medial joint line.  
There was lateral joint line tenderness in the right knee.  
There was medial joint line tenderness in the left knee.  
There was mild patellofemoral crepitus and mildly positive 
patellofemoral grind test, bilaterally.  There were no 
effusions in either knee.  

In February 2004, the veteran presented with complaints of 
worsening left knee pain and locking.  Physical examination, 
in June 2004, revealed no evidence of erythema, swelling, 
tenderness, warmth, effusion, lateral subluxation, or 
crepitus in either knee.  McMurray testing was negative and 
there was no evidence of ligamentous laxity.  Range of motion 
of the right knee was from zero to 132 degrees.  Range of 
motion of the left knee was from zero to 120 degrees.  The 
left knee demonstrated some tenderness in the lateral joint 
line and the medial joint line.  Additionally, patellar 
compression resulted in some medial peripatellar pain.  There 
also appeared to be a tight retinaculum.  Physical 
examination of the left knee, in July 2004, revealed no 
effusions.  The veteran exhibited full range of motion.  
There was medial joint line tenderness.  McMurray testing 
elicited pain, but no palpable click.  Ligaments were stable.  
A July 2004 MRI report of the left knee was negative; there 
was no evidence of a meniscal tear or internal derangement.  

In January 2005, the veteran was afforded an additional VA 
examination.  Physical examination elicited no evidence of 
instability in either knee.  He had full extension in both 
knees.  Right knee flexion was to 105 degrees, with pain 
beginning at 90 degrees.  Left knee flexion was to 120 
degrees, with pain beginning at 120 degrees.  Repetitive 
motion increased pain; however, there was no decrease in 
range of motion.  Flexor and extensor strength was okay.  No 
sensation abnormality, ligamentous laxity, or crepitus was 
noted.  There was tenderness on the lateral aspect of the 
left knee and the medial aspect of the right knee.  The 
superior lateral aspect of the patella was painful, 
bilaterally.  Patellar tracking and pressure on the patella 
were painful.  X-rays revealed no significant abnormality.  
There were subchondral bony changes, significant 
osteoarthritic changes, acute fractures, dislocations, or 
knee joint effusions.  He was diagnosed as having chronic 
right and left knee strains, with pain, as well as bilateral 
knee chondromalacias of the patella.  As to DeLuca factors 
the examiner estimated an additional 10 percent increase in 
pain with flare-ups, repeated motion and fatigue on standing.  

VA treatment records, dated in July 2006, indicated that 
there was no joint line tenderness, in either knee.  
McMurray's, Lachman's, Drawer, valgus and varus stress 
testing were negative.  There were no blottable effusions.  
Range of motion, in both knees, was from zero to 160 degrees.  
In the right knee there was tenderness over the anseine 
bursa.  In the left knee there was tenderness over patellar 
insertion into tibia.  

As noted, the veteran's left knee chondromalacia has been 
rated as 10 percent disabling pursuant to the rating criteria 
of Diagnostic Code 5024, pertaining to tenosynovitis, which 
is rated on limitation of motion.  The veteran's right knee 
arthralgia has been rated as 10 percent disabling pursuant to 
the rating criteria of Diagnostic Code 5260, pertaining to 
limitation of flexion.  

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 require the 
Board to consider a veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The United States Court of Appeals for Veterans 
Claims (Court) interpreted these regulations in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and held that all complaints 
of pain, fatigability, etc., shall be considered when put 
forth by a veteran.  Thus, in accordance therewith, and in 
accordance with 38 C.F.R. § 4.59, which requires 
consideration of painful motion with any form of arthritis, 
the veteran's reports of pain have been considered in 
conjunction with the Board's review of the limitation of 
motion diagnostic codes.  Unfortunately, the evidence does 
not support the assignment of ratings in excess of 10 percent 
for either knee based on limited and painful motion.

In order to warrant the next available schedular rating of 
20 percent under Diagnostic Code 5260, flexion must be 
limited to 30 degrees.  Rather, VA treatment and examination 
reports demonstrate that the veteran does not satisfy the 
criteria for even a compensable rating under the rating 
criteria for range of motion of the knee.  Upon review of the 
aforementioned evidence, at worst, right knee flexion is 
limited to 90 degrees and left knee flexion is limited to 120 
degrees.  As to DeLuca factors, the January 2005 VA examiner 
indicated an additional increase in pain with repetitive 
motion; however, repetitive motion did not result in any 
additional loss in range of motion. Accordingly, ratings in 
excess of 10 percent are not warranted under the provisions 
of Diagnostic Code 5260, for limitation of flexion, for the 
veteran's left and right knee disabilities.

The Board has also considered whether the veteran is entitled 
to a separate or increased disability rating under any other 
applicable Diagnostic Code.  Diagnostic Code 5261 is not for 
application because the aforementioned VA treatment records 
and examinations did not document any limitation of extension 
in either knee.  

Diagnostic Code 5257 is also not applicable because the 
aforementioned VA treatment records and examinations did not 
note any recurrent subluxation or lateral instability.  The 
Board acknowledges that McMurray testing resulted in pain in 
the left knee upon VA examination in September 2002 and was 
positive in the right knee medial joint line upon VA 
examination in November 200.  Notwithstanding, both the 
aforementioned examination reports determined that there was 
no evidence of ligamentous laxity in either knee, as well as 
the January 2005 VA examination report.  Moreover, in July 
2006, McMurray's, Lachman's, Drawer, and valgus and varus 
stress testing were negative.  Accordingly, there is no 
medical evidence of impairment due to recurrent subluxation 
or lateral instability, such as to warrant a separate 
disability rating for either knee.

The Board has also considered the applicability of a higher 
rating for the veteran's left knee chondromalacia and right 
knee arthralgia under other appropriate diagnostic codes.  
There is, however, no medical evidence of ankylosis, lateral 
instability, dislocated cartilage, joint effusion, or 
impairment of the tibia or fibula such as to warrant the 
application of Diagnostic Codes 5256, 5258, or 5262.  See 
38 C.F.R. § 4.71a.  

In conclusion, the Board finds that the currently assigned 
evaluations of 10 percent left knee chondromalacia and right 
knee arthralgia are appropriate.

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), but notes that the veteran has not asserted, nor 
does the evidence suggest, that the regular schedular 
criteria are inadequate to evaluate his knee disabilities.  
There is no indication that his knee disabilities, in and of 
themselves, are productive of marked interference with 
employment, necessitate frequent hospitalizations, or that 
the manifestations associated with the disabilities are 
unusual or exceptional.  Thus, referral for consideration of 
extraschedular rating is not warranted.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for a left knee chondromalacia is denied.

Entitlement to a disability rating in excess of 10 percent 
for a right knee arthralgia is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


